Fuld, J.
(dissenting). I cannot concur in the court’s conclusion that the separation agreement here under consideration violates section 51 of the Domestic Relations Law or, to use the language of the majority opinion, “ the public policy exemplified ” therein. We all recognize that the agreement is not a contract to “ relieve the husband from his liability to support his wife ” (§ 51), and, in my view, it is not one which either alters or dissolves the marriage (§51) or “ has a direct tendency toward dissolving ” it.
Accordingly, I vote to reverse the order of the Appellate Division.
Loughran, Ch. J., Lewis, Conway, Desmond, Dye and Froessel, JJ., concur in Per Curiam opinion; Fuld, J., dissents in memorandum.
Order affirmed, etc.